Title: To Thomas Jefferson from James Madison, 3 December 1824
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Montpellier
                            Decr 3. 1824
                        
                    I return the letters from Mr Gilmer enclosed in yours of Novr 30. His account of the engaged Professors is very encouraging. It is a happy circumstance that none of them are beyond the ages mentioned. They will be the less inflexible in their habits, the more improveable in their qualifications, and will last the longer. It would seem that Gilmer’s mind leans now to the station he declined and that the immediate call on us is limited to the Botanical & Ethical Chairs. All that I have heard of Torrey is favorable. So also . Of their comparative ages & incidental fitnesses I know nothing. The greater difficulty is in finding a tenant for the  other vacancy, & for the reason you mention. Of Mr Terrill I know nothing but the slight hints from yourself. Mr Preston I have not seen since his return from Europe, whither he went quite a youth. He is well spoken of as a promising genius adorned with noble sentiments. But of the precise character of his mind, and its acquirements I am uninformed. He is indeed young eno’ to learn; but is he not too young to meet the public expectation: unless marked out by a  more appropriate   and better known fitness. Coopers opinion would be valuable. How far have Judge Carr’s studies prepared or disposed him for the place in question? It could scarcely be hoped however that he would give up his present office. What are the collateral aptitudes of George Tucker, the Member of Congress? I have never seen him, and can only judge of him by a volume of Miscellanious Essays published not very long ago. They are written with acuteness & elegance, and indicate a capacity & taste for Philosophical Literature. No other names occur, even for consideration.Affectionate respects
                        James Madison
                    